
	
		II
		111th CONGRESS
		1st Session
		S. 496
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2009
			Ms. Cantwell (for
			 herself, Mr. Hatch, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide duty-free treatment for certain goods from
		  designated Reconstruction Opportunity Zones in Afghanistan and Pakistan, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Afghanistan and Pakistan
			 Reconstruction Opportunity Zones Act of 2009.
		2.Definitions;
			 purposes
			(a)DefinitionsIn
			 this Act:
				(1)Agreement on
			 Textiles and ClothingThe term Agreement on Textiles and
			 Clothing means the Agreement on Textiles and Clothing referred to in
			 section 101(d)(4) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(4)).
				(2)Category;
			 textile and apparel category numberThe terms
			 category and textile and apparel category number mean
			 the number assigned under the U.S. Textile and Apparel Category System of the
			 Office of Textiles and Apparel of the Department of Commerce, as listed in the
			 HTS under the applicable heading or subheading (as in effect on September 1,
			 2007).
				(3)EnteredThe
			 term entered means entered, or withdrawn from warehouse for
			 consumption, in the customs territory of the United States.
				(4)EntityThe
			 term entity means—
					(A)a natural person,
			 corporation, company, business association, partnership, society, trust, any
			 other nongovernmental entity, organization, or group, whether or not for
			 profit;
					(B)any governmental
			 entity or instrumentality of a government; and
					(C)any successor,
			 subunit, or subsidiary of any entity described in subparagraph (A) or
			 (B).
					(5)HTSThe
			 term HTS means the Harmonized Tariff Schedule of the United
			 States.
				(6)NAFTAThe
			 term NAFTA means the North American Free Trade Agreement concluded
			 between the United States, Mexico, and Canada on December 17, 1992.
				(7)Reconstruction
			 Opportunity ZoneThe term Reconstruction Opportunity
			 Zone means any area that—
					(A)encompasses
			 portions of the territory of—
						(i)Afghanistan;
			 or
						(ii)1 or more of the
			 following areas of Pakistan:
							(I)the Federally
			 Administered Tribal Areas;
							(II)areas of
			 Pakistan-administered Kashmir that the President determines were harmed by the
			 earthquake of October 8, 2005;
							(III)areas of
			 Baluchistan that are within 100 miles of Pakistan’s border with Afghanistan;
			 and
							(IV)the North West
			 Frontier Province;
							(B)has been
			 designated by the competent authorities in Afghanistan or Pakistan, as the case
			 may be, as an area in which merchandise may be introduced without payment of
			 duty or excise tax; and
					(C)has been
			 designated by the President as a Reconstruction Opportunity Zone pursuant to
			 section 3(a).
					(b)PurposesThe
			 purposes of this Act are—
				(1)to stimulate
			 economic activity and development in Afghanistan and the border region of
			 Pakistan, critical fronts in the struggle against violent extremism;
				(2)to reflect the
			 strong support that the United States has pledged to Afghanistan and Pakistan
			 for their sustained commitment in the global war on terrorism;
				(3)to support the
			 3-pronged United States strategy in Afghanistan and the border region of
			 Pakistan that leverages political, military, and economic tools, with
			 Reconstruction Opportunity Zones as a critical part of the economic component
			 of that strategy; and
				(4)to offer a vital
			 opportunity to improve livelihoods, promote good governance, and extend and
			 strengthen the Governments of Afghanistan and Pakistan.
				3.Designation of
			 Reconstruction Opportunity Zones
			(a)Authority To
			 designateThe President is authorized to designate an area within
			 Afghanistan or Pakistan described in section 2(a)(7) (A) and (B) as a
			 Reconstruction Opportunity Zone if the President determines that—
				(1)Afghanistan or
			 Pakistan, as the case may be, meets the eligibility criteria set forth in
			 subsection (b);
				(2)Afghanistan or
			 Pakistan, as the case may be, meets the eligibility criteria set forth in
			 subsection (c) of section 502 of the Trade Act of 1974 (19 U.S.C. 2462(c)) for
			 designation as a beneficiary developing country under that section and is not
			 ineligible under subsection (b) of such section; and
				(3)designation of
			 the area as a Reconstruction Opportunity Zone is appropriate taking into
			 account the factors listed in subsection (c).
				(b)Eligibility
			 criteriaAfghanistan or Pakistan, as the case may be, meets the
			 eligibility criteria set forth in this subsection if that country—
				(1)has established,
			 or is making continual progress toward establishing—
					(A)a market-based
			 economy that protects private property rights, incorporates an open rules-based
			 trading system, and minimizes government interference in the economy through
			 measures such as price controls, subsidies, and government ownership of
			 economic assets;
					(B)the rule of law,
			 political pluralism, and the right to due process, a fair trial, and equal
			 protection under the law;
					(C)economic policies
			 to—
						(i)reduce
			 poverty;
						(ii)increase the
			 availability of health care and educational opportunities;
						(iii)expand physical
			 infrastructure;
						(iv)promote the
			 development of private enterprise; and
						(v)encourage the
			 formation of capital markets through microcredit or other programs;
						(D)a system to
			 combat corruption and bribery, such as ratifying and implementing the United
			 Nations Convention Against Corruption; and
					(E)protection of
			 internationally recognized worker rights, as defined in section 507(4) of the
			 Trade Act of 1974 (19 U.S.C. 2467(4));
					(2)is eliminating or
			 has eliminated barriers to trade and investment, including by—
					(A)providing
			 national treatment and measures to create an environment conducive to domestic
			 and foreign investment;
					(B)protecting
			 intellectual property; and
					(C)resolving
			 bilateral trade and investment disputes;
					(3)does not engage
			 in activities that undermine United States national security or foreign policy
			 interests;
				(4)does not engage
			 in gross violations of internationally recognized human rights;
				(5)does not provide
			 support for acts of international terrorism; and
				(6)cooperates in
			 international efforts to eliminate human rights violations and terrorist
			 activities.
				(c)Additional
			 factorsIn determining whether to designate an area in
			 Afghanistan or Pakistan as a Reconstruction Opportunity Zone, the President
			 shall take into account—
				(1)an expression by
			 the government of the country of its desire to have a particular area
			 designated as a Reconstruction Opportunity Zone under this Act;
				(2)whether the
			 government of the country has provided the United States with a monitoring and
			 enforcement plan outlining specific steps the country will take to cooperate
			 with the United States to—
					(A)facilitate
			 legitimate cross-border commerce;
					(B)ensure that
			 articles for which duty-free treatment is sought pursuant to this Act satisfy
			 the applicable rules of origin described in section 4 (c) and (d) or section 5
			 (c) and (d), whichever is applicable;
					(C)prevent unlawful
			 transshipment, as described in section 6(b)(3); and
					(D)protect
			 internationally recognized worker rights, as defined in section 507(4) of the
			 Trade Act of 1974 (19 U.S.C. 2467(4));
					(3)the potential for
			 such designation to create local employment and to promote local and regional
			 economic development;
				(4)the physical
			 security of the proposed Reconstruction Opportunity Zone;
				(5)the economic
			 viability of the proposed Reconstruction Opportunity Zone, including—
					(A)whether there are
			 commitments to finance economic activity proposed for the Reconstruction
			 Opportunity Zone; and
					(B)whether there is
			 existing or planned infrastructure for power, water, transportation, and
			 communications in the area;
					(6)whether such
			 designation would be compatible with and contribute to the foreign policy and
			 national security objectives of the United States, taking into account the
			 information provided under subsection (d); and
				(7)the views of
			 interested persons submitted pursuant to subsection (e).
				(d)Information
			 relating to compatibility with and contribution to foreign policy and national
			 security objectives of the United StatesIn determining whether
			 designation of a Reconstruction Opportunity Zone would be compatible with and
			 contribute to the foreign policy and national security objectives of the United
			 States in accordance with subsection (c)(6), the President shall take into
			 account whether Afghanistan or Pakistan, as the case may be, has provided the
			 United States with a plan outlining specific steps it will take to verify the
			 ownership and nature of the activities of entities to be located in the
			 proposed Reconstruction Opportunity Zone. The specific steps outlined in a
			 country’s plan shall include a mechanism by which a competent authority of the
			 country—
				(1)collects from
			 each entity operating in, or proposing to operate in, a Reconstruction
			 Opportunity Zone, information including—
					(A)the name and
			 address of the entity;
					(B)the name and
			 location of all facilities owned or operated by the entity that are operating
			 in or proposed to be operating in a Reconstruction Opportunity Zone;
					(C)the name,
			 nationality, date and place of birth, and position title of each person who is
			 an owner, director, or officer of the entity; and
					(D)the nature of the
			 activities of each entity;
					(2)updates the
			 information required under paragraph (1) as changes occur; and
				(3)provides such
			 information promptly to the Secretary of State.
				(e)Opportunity for
			 public commentBefore the President designates an area as a
			 Reconstruction Opportunity Zone pursuant to subsection (a), the President shall
			 afford an opportunity for interested persons to submit their views concerning
			 the designation.
			(f)Notification to
			 CongressBefore the President designates an area as a
			 Reconstruction Opportunity Zone pursuant to subsection (a), the President shall
			 notify Congress of the President's intention to make the designation, together
			 with the reasons for making the designation.
			4.Duty-free
			 treatment for certain nontextile and nonapparel articles
			(a)In
			 generalThe President is authorized to proclaim duty-free
			 treatment for—
				(1)any article from
			 a Reconstruction Opportunity Zone that the President has designated as an
			 eligible article under section 503(a)(1)(A) of the Trade Act of 1974 (19 U.S.C.
			 2463(a)(1)(A));
				(2)any article from
			 a Reconstruction Opportunity Zone located in Afghanistan that the President has
			 designated as an eligible article under section 503(a)(1)(B) of the Trade Act
			 of 1974 (19 U.S.C. 2463(a)(1)(B)); or
				(3)any article from
			 a Reconstruction Opportunity Zone that is not a textile or apparel article,
			 regardless of whether the article has been designated as an eligible article
			 under section 503(a)(1)(A) or (B) of the Trade Act of 1974 (19 U.S.C.
			 2463(a)(1)(A) or (B)), if, after receiving the advice of the International
			 Trade Commission pursuant to subsection (b), the President determines that such
			 article is not import-sensitive in the context of imports from a Reconstruction
			 Opportunity Zone.
				(b)Advice
			 concerning certain eligible articlesBefore proclaiming duty-free
			 treatment for an article pursuant to subsection (a)(3), the President shall
			 publish in the Federal Register and provide the International Trade Commission
			 a list of articles which may be considered for such treatment. The provisions
			 of sections 131 through 134 of the Trade Act of 1974 (19 U.S.C. 2151 through
			 2154) shall apply to any designation under subsection (a)(3) in the same manner
			 as such sections apply to action taken under section 123 of the Trade Act of
			 1974 (19 U.S.C. 2133) regarding a proposed trade agreement.
			(c)General rules
			 of origin
				(1)In
			 generalThe duty-free treatment proclaimed with respect to an
			 article described in paragraph (1) or (3) of subsection (a) shall apply to any
			 article subject to such proclamation which is the growth, product, or
			 manufacture of 1 or more Reconstruction Opportunity Zones if—
					(A)that article is
			 imported directly from a Reconstruction Opportunity Zone into the customs
			 territory of the United States; and
					(B)(i)with respect to an
			 article that is an article of a Reconstruction Opportunity Zone in Pakistan,
			 the sum of—
							(I)the cost or value of the materials
			 produced in 1 or more Reconstruction Opportunity Zones in Pakistan or
			 Afghanistan,
							(II)the direct costs of processing
			 operations performed in 1 or more Reconstruction Opportunity Zones in Pakistan
			 or Afghanistan, and
							(III)the cost or value of materials produced
			 in the United States, determined in accordance with paragraph (2),
							is not less than 35 percent of the appraised value
			 of the article at the time it is entered into the United States; or(ii)with respect to an article that is
			 an article of a Reconstruction Opportunity Zone in Afghanistan, the sum
			 of—
							(I)the cost or value of the materials
			 produced in 1 or more Reconstruction Opportunity Zones in Pakistan or
			 Afghanistan,
							(II)the cost or value of the materials
			 produced in 1 or more countries that are members of the South Asian Association
			 for Regional Cooperation,
							(III)the direct costs of processing
			 operations performed in 1 or more Reconstruction Opportunity Zones in Pakistan
			 or Afghanistan, and
							(IV)the cost or value of materials produced
			 in the United States, determined in accordance with paragraph (2),
							is not less than 35 percent of the appraised value
			 of the article at the time it is entered into the United States.(2)Determination
			 of 35 percent for articles from reconstruction opportunity zones in Pakistan
			 and AfghanistanIf the cost or value of materials produced in the
			 customs territory of the United States is included with respect to an article
			 described in paragraph (1)(B), for purposes of determining the 35 percent
			 appraised value requirement under clause (i) or (ii) of paragraph (1)(B), not
			 more than 15 percent of the appraised value of the article at the time the
			 article is entered into the United States may be attributable to the cost or
			 value of such United States materials.
				(d)Rules of origin
			 for certain articles of Reconstruction Opportunity Zones in
			 afghanistan
				(1)In
			 generalThe duty-free treatment proclaimed with respect to an
			 article described in paragraph (2) of subsection (a) shall apply to any article
			 subject to such proclamation which is the growth, product, or manufacture of 1
			 or more Reconstruction Opportunity Zones in Afghanistan if—
					(A)that article is
			 imported directly from a Reconstruction Opportunity Zone in Afghanistan into
			 the customs territory of the United States; and
					(B)with respect to
			 that article, the sum of—
						(i)the
			 cost or value of the materials produced in 1 or more Reconstruction Opportunity
			 Zones in Afghanistan,
						(ii)the cost or
			 value of the materials produced in 1 or more countries that are members of the
			 South Asian Association for Regional Cooperation,
						(iii)the direct
			 costs of processing operations performed in 1 or more Reconstruction
			 Opportunity Zones in Afghanistan, and
						(iv)the cost or
			 value of materials produced in the United States, determined in accordance with
			 paragraph (2),
						is not
			 less than 35 percent of the appraised value of the product at the time it is
			 entered into the United States.(2)Determination
			 of 35 percent for articles from reconstruction opportunity zones in pakistan
			 and afghanistanIf the cost or value of materials produced in the
			 customs territory of the United States is included with respect to an article
			 described in paragraph (1)(B), for purposes of determining the 35 percent
			 appraised value requirement under paragraph (1)(B), not more than 15 percent of
			 the appraised value of the article at the time the article is entered into the
			 United States may be attributable to the cost or value of such United States
			 materials.
				(e)ExclusionsAn
			 article shall not be treated as the growth, product, or manufacture of 1 or
			 more Reconstruction Opportunity Zones, and no material shall be included for
			 purposes of determining the 35 percent appraised value requirement under
			 subsection (c)(1) or (d)(1), by virtue of having merely undergone—
				(1)simple combining
			 or packaging operations; or
				(2)mere dilution
			 with water or with another substance that does not materially alter the
			 characteristics of the article or material.
				(f)Direct costs of
			 processing operations
				(1)In
			 generalAs used in subsections (c)(1)(B)(i)(II),
			 (c)(1)(B)(ii)(III), and (d)(1)(B)(iii), the term direct costs of
			 processing operations includes, but is not limited to—
					(A)all actual labor
			 costs involved in the growth, production, manufacture, or assembly of the
			 article, including—
						(i)fringe
			 benefits;
						(ii)on-the-job
			 training; and
						(iii)costs of
			 engineering, supervisory, quality control, and similar personnel; and
						(B)dies, molds,
			 tooling, and depreciation on machinery and equipment which are allocable to the
			 article.
					(2)Excluded
			 costsAs used in subsections (c)(1)(B)(i)(II),
			 (c)(1)(B)(ii)(III), and (d)(1)(B)(iii), the term direct costs of
			 processing operations does not include costs which are not directly
			 attributable to the article or are not costs of manufacturing the article, such
			 as—
					(A)profit;
			 and
					(B)general expenses
			 of doing business which are either not allocable to the article or are not
			 related to the growth, production, manufacture, or assembly of the article,
			 such as administrative salaries, casualty and liability insurance, advertising,
			 and salesmen’s salaries, commissions, or expenses.
					(g)RegulationsThe
			 Secretary of the Treasury, after consultation with the United States Trade
			 Representative, shall prescribe such regulations as may be necessary to carry
			 out this section. The regulations may provide that, in order for an article to
			 be eligible for duty-free treatment under this section, the article—
				(1)shall be wholly
			 the growth, product, or manufacture of 1 or more Reconstruction Opportunity
			 Zones; or
				(2)shall be a new or
			 different article of commerce which has been grown, produced, or manufactured
			 in 1 or more Reconstruction Opportunity Zones.
				5.Duty-free
			 treatment for certain textile and apparel articles
			(a) Duty-free
			 treatmentThe President is authorized to proclaim duty-free
			 treatment for any textile or apparel article described in subsection (b),
			 if—
				(1)the article is a
			 covered article described in subsection (b); and
				(2)the President
			 determines that the country in which the Reconstruction Opportunity Zone is
			 located has satisfied the requirements set forth in section 6.
				(b)Covered
			 articlesA covered article described in this subsection is an
			 article in 1 of the following categories:
				(1)Articles of
			 Reconstruction Opportunity ZonesAn article that is the product
			 of 1 or more Reconstruction Opportunity Zones and falls within the scope of 1
			 of the following textile and apparel category numbers, as set forth in the HTS
			 (as in effect on September 1, 2007):
					
						
							
								237641751
								
								330642752
								
								331643758
								
								333644759
								
								334650831
								
								 335
					 651832
								
								 336653833
								
								341654834
								
								342665835
								
								350669836
								
								351733838
								
								353734839
								
								354735840
								
								360736842
								
								361738843
								
								362739844
								
								363740845
								
								369741846
								
								465742850
								
								469743851
								
								630744852
								
								631745858
								
								633746859
								
								634747863
								
								635748899
								
								636750
								
							
						
					
				(2)Articles of
			 Reconstruction Opportunity Zones in AfghanistanThe article is
			 the product of 1 or more Reconstruction Opportunity Zones in Afghanistan and
			 falls within the scope of 1 of the following textile and apparel category
			 numbers, as set forth in the HTS (as in effect on September 1, 2007):
					
						
							
								201439459
								
								414440464
								
								431442670
								
								433444800
								
								434445810
								
								435446870
								
								436448871
								
								438
								
							
						
					
				(3)Certain other
			 textile and apparel articlesThe article is the product of 1 or
			 more Reconstruction Opportunity Zones and falls within the scope of 1 of the
			 following textile and apparel category numbers as set forth in the HTS (as in
			 effect on September 1, 2007) and is covered by the corresponding description
			 for such category:
					(A)Category
			 239An article in category 239 (relating to cotton and man-made
			 fiber babies’ garments) except for baby socks and baby booties described in
			 subheading 6111.20.6050, 6111.30.5050, or 6111.90.5050 of the HTS.
					(B)Category
			 338An article in category 338 (relating to men’s and boys’
			 cotton knit shirts) if the article is a certain knit-to-shape garment that
			 meets the definition included in Statistical Note 6 to Chapter 61 of the HTS,
			 and is provided for in subheading 6110.20.1026, 6110.20.2067 or 6110.90.9067 of
			 the HTS.
					(C)Category
			 339An article in category 339 (relating to women’s and girls’
			 cotton knit shirts and blouses) if the article is a knit-to-shape garment that
			 meets the definition included in Statistical Note 6 to Chapter 61 of the HTS,
			 and is provided for in subheading 6110.20.1031, 6110.20.2077, or 6110.90.9071
			 of the HTS.
					(D)Category
			 359An article in category 359 (relating to other cotton apparel)
			 except swimwear provided for in subheading 6112.39.0010, 6112.49.0010,
			 6211.11.8010, 6211.11.8020, 6211.12.8010, or 6211.12.8020 of the HTS.
					(E)Category
			 632An article in category 632 (relating to man-made fiber
			 hosiery) if the article is panty hose provided for in subheading 6115.21.0020
			 of the HTS.
					(F)Category
			 638An article in category 638 (relating to men’s and boys’
			 man-made fiber knit shirts) if the article is a knit-to-shape garment that
			 meets the definition included in Statistical Note 6 to Chapter 61 of the HTS,
			 and is provided for in subheading 6110.30.2051, 6110.30.3051, or 6110.90.9079
			 of the HTS.
					(G)Category
			 639An article in category 639 (relating to women’s and girls’
			 man-made fiber knit shirts and blouses) if the article is a knit-to-shape
			 garment that meets the definition included in Statistical Note 6 to Chapter 61
			 of the HTS, and is provided for in subheading 6110.30.2061, 6110.30.3057, or
			 6110.90.9081 of the HTS.
					(H)Category
			 647An article in category 647 (relating to men’s and boys’
			 man-made fiber trousers) if the article is ski/snowboard pants that meets the
			 definition included in Statistical Note 4 to Chapter 62 of the HTS, and is
			 provided for in subheading 6203.43.3510, 6210.40.5031, or 6211.20.1525 of the
			 HTS.
					(I)Category
			 648An article in category 648 (relating to women’s and girls’
			 man-made fiber trousers) if the article is ski/snowboard pants that meets the
			 definition included in Statistical Note 4 to Chapter 62 of the HTS, and is
			 provided for in subheading 6204.63.3010, 6210.50.5031, or 6211.20.1555 of the
			 HTS.
					(J)Category
			 659An article in category 659 (relating to other man-made fiber
			 apparel) except for swimwear provided for in subheading 6112.31.0010,
			 6112.31.0020, 6112.41.0010, 6112.41.0020, 6112.41.0030, 6112.41.0040,
			 6211.11.1010, 6211.11.1020, 6211.12.1010, or 6211.12.1020 of the HTS.
					(K)Category
			 666An article in category 666 (relating to other man-made fiber
			 furnishings) if the article is window shades and window blinds provided for in
			 subheading 6303.12.0010 or 6303.92.2030 of the HTS.
					(4)Certain other
			 articlesThe article is the product of 1 or more Reconstruction
			 Opportunity Zones and falls within the scope of 1 of the following statistical
			 reporting numbers of the HTS (as in effect on September 1, 2007):
					
						
							
								4202.12.80106210.20.30006304.99.1000
								
								4202.12.80506210.20.70006304.99.2500
								
								4202.22.40106210.30.30006304.99.4000
								
								4202.22.70006210.30.70006304.99.6030 
								
								4202.22.80706210.40.30006306.22.9010
								
								4202.92.30106210.40.70006306.29.1100
								
								4202.92.60106210.50.30006306.29.2100
								
								4202.92.90106210.50.70006306.40.4100
								
								4202.92.90156211.20.08106306.40.4900
								
								5601.29.00106211.20.08206306.91.0000
								
								5702.39.20906211.32.00036306.99.0000
								
								5702.49.20006211.33.00036307.10.2030
								
								5702.50.59006211.42.00036307.20.0000
								
								5702.99.20006211.43.00036307.90.7200
								
								5703.90.00006212.10.30006307.90.7500
								
								5705.00.2090
					 6212.10.70006307.90.8500
								
								6108.22.10006212.90.00506307.90.8950
								
								6111.90.70006213.90.05006307.90.8985
								
								6113.00.10056214.10.10006310.90.1000
								
								6113.00.10106216.00.08006406.99.1580
								
								6113.00.10126216.00.13006501.00.6000
								
								6115.29.40006216.00.19006502.00.2000 
								
								6115.30.10006216.00.26006502.00.4000
								
								6115.99.40006216.00.31006502.00.9060
								
								6116.10.08006216.00.35006504.00.3000
								
								6116.10.13006216.00.46006504.00.6000
								
								6116.10.44006217.10.10106504.00.9045
								
								6116.10.65006217.10.85006504.00.9075
								
								6116.10.95006301.90.00206505.10.0000
								
								6116.92.08006302.29.00106505.90.8015
								
								6116.93.08006302.39.00206505.90.9050
								
								6116.99.35006302.59.30106505.90.9076
								
								6117.10.40006302.99.10009404.90.2000
								
								6117.80.30106303.99.00309404.90.8523
								
								6117.80.85006304.19.30309404.90.9523
								
								6210.10.20006304.91.00609404.90.9570
								
								6210.10.7000
								
							
						
					
				(c)Rules of origin
			 for certain covered articles
				(1)General
			 rulesExcept with respect to an article listed in paragraph (2)
			 of subsection (b), duty-free treatment may be proclaimed for an article listed
			 in subsection (b) only if the article is imported directly into the customs
			 territory of the United States from a Reconstruction Opportunity Zone
			 and—
					(A)the article is
			 wholly the growth, product, or manufacture of 1 or more Reconstruction
			 Opportunity Zones;
					(B)the article is a
			 yarn, thread, twine, cordage, rope, cable, or braiding, and—
						(i)the
			 constituent staple fibers are spun in, or
						(ii)the continuous
			 filament fiber is extruded in,
						1 or more
			 Reconstruction Opportunity Zones;(C)the article is a
			 fabric, including a fabric classifiable under chapter 59 of the HTS, and the
			 constituent fibers, filaments, or yarns are woven, knitted, needled, tufted,
			 felted, entangled, or transformed by any other fabric-making process in 1 or
			 more Reconstruction Opportunity Zones; or
					(D)the article is
			 any other textile or apparel article that is cut (or knit-to-shape) and sewn or
			 otherwise assembled in 1 or more Reconstruction Opportunity Zones from its
			 component pieces.
					(2)Special
			 rules
					(A)Certain made-up
			 articles, textile articles in the piece, and certain other textiles and textile
			 articlesNotwithstanding paragraph (1)(D) and except as provided
			 in subparagraphs (C) and (D) of this paragraph, subparagraph (A), (B), or (C)
			 of paragraph (1), as appropriate, shall determine whether a good that is
			 classifiable under 1 of the following headings or subheadings of the HTS shall
			 be considered to meet the rules of origin of this subsection: 5609, 5807, 5811,
			 6209.20.50.40, 6213, 6214, 6301, 6302, 6303, 6304, 6305, 6306, 6307.10,
			 6307.90, 6308, and 9404.90.
					(B)Certain
			 knit-to-shape textiles and textile articlesNotwithstanding
			 paragraph (1)(D) and except as provided in subparagraphs (C) and (D) of this
			 paragraph, a textile or apparel article that is wholly formed on seamless
			 knitting machines or by hand-knitting in 1 or more Reconstruction Opportunity
			 Zones shall be considered to meet the rules of origin of this
			 subsection.
					(C)Certain dyed
			 and printed textiles and textile articlesNotwithstanding
			 paragraph (1)(D), an article classifiable under subheading 6117.10, 6213.00,
			 6214.00, 6302.22, 6302.29, 6302.52, 6302.53, 6302.59, 6302.92, 6302.93,
			 6302.99, 6303.92, 6303.99, 6304.19, 6304.93, 6304.99, 9404.90.85, or 9404.90.95
			 of the HTS, except for an article classifiable under 1 of such subheadings as
			 of cotton or of wool or consisting of fiber blends containing 16 percent or
			 more by weight of cotton, shall be considered to meet the rules of origin of
			 this subsection if the fabric in the article is both dyed and printed in 1 or
			 more Reconstruction Opportunity Zones, and such dyeing and printing is
			 accompanied by 2 or more of the following finishing operations: bleaching,
			 shrinking, fulling, napping, decating, permanent stiffening, weighting,
			 permanent embossing, or moireing.
					(D)Fabrics of
			 silk, cotton, man-made fiber, or vegetable fiberNotwithstanding
			 paragraph (1)(C), a fabric classifiable under the HTS as of silk, cotton,
			 man-made fiber, or vegetable fiber shall be considered to meet the rules of
			 origin of this subsection if the fabric is both dyed and printed in 1 or more
			 Reconstruction Opportunity Zones, and such dyeing and printing is accompanied
			 by 2 or more of the following finishing operations: bleaching, shrinking,
			 fulling, napping, decating, permanent stiffening, weighting, permanent
			 embossing, or moireing.
					(d)Rules of origin
			 for covered articles that are products of 1 or more Reconstruction Opportunity
			 Zones in afghanistan
				(1)General
			 rulesDuty-free treatment may be proclaimed for an article listed
			 in paragraph (2) of subsection (b) only if the article is imported directly
			 into the customs territory of the United States from a Reconstruction
			 Opportunity Zone in Afghanistan and—
					(A)the article is
			 wholly the growth, product, or manufacture of 1 or more Reconstruction
			 Opportunity Zones in Afghanistan,
					(B)the article is a
			 yarn, thread, twine, cordage, rope, cable, or braiding, and—
						(i)the
			 constituent staple fibers are spun in, or
						(ii)the continuous
			 filament fiber is extruded in,
						1 or more
			 Reconstruction Opportunity Zones in Afghanistan;(C)the article is a
			 fabric, including a fabric classifiable under chapter 59 of the HTS, and the
			 constituent fibers, filaments, or yarns are woven, knitted, needled, tufted,
			 felted, entangled, or transformed by any other fabric-making process in 1 or
			 more Reconstruction Opportunity Zones in Afghanistan; or
					(D)the article is
			 any other textile or apparel article that is cut (or knit-to-shape) and sewn or
			 otherwise assembled in 1 or more Reconstruction Opportunity Zones in
			 Afghanistan from its component pieces.
					(2)Special
			 rules
					(A)Certain made-up
			 articles, textile articles in the piece, and certain other textiles and textile
			 articlesNotwithstanding paragraph (1)(D) and except as provided
			 in subparagraphs (C) and (D) of this paragraph, subparagraph (A), (B), or (C)
			 of paragraph (1), as appropriate, shall determine whether a good that is
			 classifiable under 1 of the following headings or subheadings of the HTS shall
			 be considered to meet the rules of origin of this subsection: 5609, 5807, 5811,
			 6209.20.50.40, 6213, 6214, 6301, 6302, 6303, 6304, 6305, 6306, 6307.10,
			 6307.90, 6308, and 9404.90.
					(B)Certain
			 knit-to-shape textiles and textile articlesNotwithstanding
			 paragraph (1)(D) and except as provided in subparagraphs (C) and (D) of this
			 paragraph, a textile or apparel article that is wholly formed on seamless
			 knitting machines or by hand-knitting in 1 or more Reconstruction Opportunity
			 Zones in Afghanistan shall be considered to meet the rules of origin of this
			 subsection.
					(C)Certain dyed
			 and printed textiles and textile articlesNotwithstanding
			 paragraph (1)(D), an article classifiable under subheading 6117.10, 6213.00,
			 6214.00, 6302.22, 6302.29, 6302.52, 6302.53, 6302.59, 6302.92, 6302.93,
			 6302.99, 6303.92, 6303.99, 6304.19, 6304.93, 6304.99, 9404.90.85, or 9404.90.95
			 of the HTS, except for an article classifiable under 1 of such subheadings as
			 of cotton or of wool or consisting of fiber blends containing 16 percent or
			 more by weight of cotton, shall be considered to meet the rules of origin of
			 this subsection if the fabric in the article is both dyed and printed in 1 or
			 more Reconstruction Opportunity Zones in Afghanistan, and such dyeing and
			 printing is accompanied by 2 or more of the following finishing operations:
			 bleaching, shrinking, fulling, napping, decating, permanent stiffening,
			 weighting, permanent embossing, or moireing.
					(D)Fabrics of
			 silk, cotton, man-made fiber or vegetable fiberNotwithstanding
			 paragraph (1)(C), a fabric classifiable under the HTS as of silk, cotton,
			 man-made fiber, or vegetable fiber shall be considered to meet the rules of
			 origin of this subsection if the fabric is both dyed and printed in 1 or more
			 Reconstruction Opportunity Zones in Afghanistan, and such dyeing and printing
			 is accompanied by 2 or more of the following finishing operations: bleaching,
			 shrinking, fulling, napping, decating, permanent stiffening, weighting,
			 permanent embossing, or moireing.
					(e)RegulationsThe
			 Secretary of the Treasury, after consultation with the United States Trade
			 Representative, shall prescribe such regulations as may be necessary to carry
			 out this section.
			6.Protections
			 against unlawful transshipment
			(a)Duty-free
			 treatment conditioned on enforcement measures
				(1)In
			 generalThe duty-free treatment described in section 5 shall not
			 be provided to covered articles that are imported from a Reconstruction
			 Opportunity Zone in a country unless the President determines that country
			 meets the following criteria:
					(A)The country has
			 adopted effective domestic law and enforcement procedures applicable to covered
			 articles to prevent unlawful transshipment of the articles and the use of false
			 documents relating to the importation of the articles into the United
			 States.
					(B)The country has
			 enacted legislation or promulgated regulations that would permit U.S. Customs
			 and Border Protection verification teams to have the access necessary to
			 investigate thoroughly allegations of unlawful transshipment through such
			 country.
					(C)The country
			 agrees to provide U.S. Customs and Border Protection with a monthly report on
			 shipments of covered articles from each facility engaged in the production of
			 those articles in a Reconstruction Opportunity Zone in that country.
					(D)The country will
			 cooperate fully with the United States to address and take action necessary to
			 prevent circumvention, as described in article 5 of the Agreement on Textiles
			 and Clothing.
					(E)The country
			 agrees to require each entity engaged in the production or manufacture of a
			 covered article in a Reconstruction Opportunity Zone in that country to
			 register with the competent government authority, to provide that authority
			 with the following information, and to update that information as changes
			 occur:
						(i)The
			 name and address of the entity, including the location of all textile or
			 apparel facilities owned or operated by that entity in Afghanistan or
			 Pakistan.
						(ii)The telephone
			 number, facsimile number, and electronic mail address of the entity.
						(iii)The names and
			 nationalities of the owners, directors, and corporate officers, and their
			 positions within the entity.
						(iv)The number of
			 employees the entity employs and their occupations.
						(v)A
			 general description of the covered articles the entity produces and the
			 entity's production capacity.
						(vi)The number and
			 type of machines the entity uses to produce textile or apparel articles at each
			 facility.
						(vii)The approximate
			 number of hours the machines operate per week.
						(viii)The identity
			 of any supplier to the entity of textile or apparel goods, or fabrics, yarns,
			 or fibers used in the production of those goods.
						(ix)The name of, and
			 contact information for, each of the entity’s customers in the United
			 States.
						(F)The country
			 agrees to provide to U.S. Customs and Border Protection on a timely basis all
			 of the information received by the competent government authority in accordance
			 with subparagraph (E) and to provide U.S. Customs and Border Protection with an
			 annual update of that information.
					(G)The country
			 agrees to require that all producers and exporters of covered articles in a
			 Reconstruction Opportunity Zone in that country maintain complete records of
			 the production and the export of covered articles, including materials used in
			 the production, for at least 5 years after the production or export (as the
			 case may be).
					(H)The country
			 agrees to provide, on a timely basis, at the request of U.S. Customs and Border
			 Protection, documentation establishing the eligibility of covered articles for
			 duty-free treatment under section 5.
					(2)Documentation
			 establishing eligibility of articles for duty-free treatmentFor
			 purposes of paragraph (1)(H), documentation establishing the eligibility of a
			 covered article for duty-free treatment under section 5 includes documentation
			 such as production records, information relating to the place of production,
			 the number and identification of the types of machinery used in production, and
			 the number of workers employed in production.
				(b)Customs
			 procedures and enforcement
				(1)In
			 general
					(A)RegulationsThe
			 Secretary of the Treasury, after consultation with the United States Trade
			 Representative, shall promulgate regulations setting forth customs procedures
			 similar in all material respects to the requirements of article 502(1) of the
			 NAFTA as implemented pursuant to United States law, which shall apply to any
			 importer that claims duty-free treatment for an article under section 5.
					(B)DeterminationIn
			 order for articles produced in a Reconstruction Opportunity Zone to qualify for
			 the duty-free treatment under section 5, there shall be in effect a
			 determination by the President that Afghanistan or Pakistan, as the case may
			 be—
						(i)has
			 implemented and follows, or
						(ii)is
			 making substantial progress toward implementing and following,
						procedures and requirements
			 similar in all material respects to the relevant procedures and requirements
			 under chapter 5 of the NAFTA.(2)PenaltiesIf
			 the President determines, based on sufficient evidence, that an entity has
			 engaged in unlawful transshipment described in paragraph (3), the President
			 shall deny for a period of 5 years beginning on the date of the determination
			 all benefits under section 5 to the entity, any successor of the entity, and
			 any other entity owned or operated by the principals of the entity.
				(3)Unlawful
			 transshipment describedFor purposes of this section, unlawful
			 transshipment occurs when duty-free treatment for a covered article has been
			 claimed on the basis of material false information concerning the country of
			 origin, manufacture, processing, or assembly of the article or any of its
			 components. For purposes of the preceding sentence, false information is
			 material if disclosure of the true information would mean or would have meant
			 that the article is or was ineligible for duty-free treatment under section
			 5.
				7.Limitations on
			 providing duty-free treatment
			(a)In
			 general
				(1)ProclamationExcept
			 as provided in paragraph (2), and subject to subsection (b) and the conditions
			 described in sections 3 through 6, the President shall exercise the President's
			 authority under this Act, and the President shall proclaim any duty-free
			 treatment pursuant to that authority.
				(2)WaiverThe
			 President may waive the application of duty-free treatment under this Act if
			 the President determines that providing such treatment is inconsistent with the
			 national interests of the United States. In making such determination, the
			 President shall consider—
					(A)obligations of
			 the United States under international agreements;
					(B)the national
			 economic interests of the United States; and
					(C)the foreign
			 policy interests of the United States, including the economic development of
			 Afghanistan and the border region of Pakistan.
					(b)Withdrawal,
			 suspension, or limitation of duty-free treatment
				(1)In
			 generalThe President may withdraw, suspend, or limit the
			 application of the duty-free treatment proclaimed under this Act. In taking any
			 action to withdraw, suspend, or limit duty-free treatment, the President shall
			 consider the factors set forth in section 3 (b) and (c) of this Act, and
			 section 502 (b) and (c) of the Trade Act of 1974 (19 U.S.C. 2462 (b) and
			 (c)).
				(2)Notice to
			 CongressThe President shall advise Congress—
					(A)of any action the
			 President takes to withdraw, suspend, or limit the application of duty-free
			 treatment with respect to Reconstruction Opportunity Zones in Afghanistan or
			 Pakistan; and
					(B)if either
			 Afghanistan or Pakistan fails to adequately take the actions described in
			 section 3 (b) and (c) of this Act or section 502 (b) and (c) of the Trade Act
			 of 1974.
					8.Termination of
			 benefitsDuty-free treatment
			 provided under this Act shall remain in effect through September 30,
			 2023.
		
